DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 12 recites in line 4 "one of the first and second capacitors being configured to", however, claim 8, from which claim 12 depends, recites in lines 12 and 13 "said energy management circuit is programmed to cause the first capacitor to", therefore, the limitation reciting "one of the first and second capacitors being configured to" in line 12 is not consistent with the limitation "said energy management circuit is programmed to cause the first capacitor to" in claim 8 resulting in a lack of clarity with regard to the manner in which the limitation of claim 12 is to be interpreted in conjunction with the limitation recited in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boysen III et al. (US 2014/0375246) in view of Phadke (US 2013/0076245) and further in view of Yang et al. (US 2016/0085022).
	Regarding claim 8, Boysen discloses a thermoelectric ([0026] L5) watch ([0021]) comprising: a thermoelectric generator ([0026] L5), a voltage booster connected to said thermoelectric generator ([0035]), an energy management circuit connected to said voltage booster ([0035]; claim 11; [0050] - LED light controller) and configured to control the charging of at least one energy storage element ([0030]; claim 11), said energy management circuit including an output configured to change from a first logic state to a second logic state when said thermoelectric generator starts generating electrical energy, and to change from the second logic state to the first logic state when said thermoelectric generator finishes generating electrical energy ([0048] - light emitting diodes used to provide visual indication of the charge/uncharge state of the energy storage components).
	While Boysen does disclose an energy management circuit coupled to a light emitting diode ([0048] - light emitting diodes used to provide visual indication of the charge/uncharge state of the energy storage components; [0050] - LED light controller), Boysen does not explicitly disclose the watch further includes a first capacitor, the first capacitor being in addition to the at least one energy storage element, and the first capacitor is connected to said energy management circuit, coupled to a first light emitting diode.
	Phadke discloses an LED driver circuit comprising a first capacitor connected to an energy management circuit, coupled to a first light emitting diode.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an LED driver circuit, as disclosed by Phadke, in the device of Boysen, because as taught by Phadke, the LED driver circuit prevents potential damage to an LED when the output is open-circuited, such as when the LED(s) are disconnected from the output for replacement ([0003]).  
	Modified Boysen discloses said energy management circuit is programmed to cause the first capacitor to undergo a variation of charge to send a current burst to the first light emitting diode (Phadke - [0021]) in response to said output of said energy management circuit changing either from the first logic state to the second logic state, or from the second logic state to the first logic state (Boysen - [0048] discloses light emitting diodes used to provide visual indication of the charge/uncharge state of the energy storage components), supply current to said first light emitting diode in response to said first capacitor undergoing said variation of charge (Phadke - [0021]), said first light emitting diode being configured to emit a light pulse in the visible spectrum when said current flows therethrough (Boysen - [0048], Phadke - [0021]).
	While modified Boysen does disclose an LED light controller to turn on/off light emitting components and/or vary the intensity and/or light pattern emitted by the light emitting components (Boysen - [0050]), and further discloses reducing the power drain by light emitting components may provide longer, sustained operation of the light emitting components in situations where it may be difficult to recharge energy storage components, and further discloses reducing the power drain by light emitting components may also allow simultaneous charging of an external load through an energy transmission component (Boysen - [0051]), modified Boysen does not explicitly disclose said energy management circuit is programmed to cause the first capacitor to end the supply of current to said first light emitting diode upon completion of the variation of charge when the energy management circuit is in the first logic state and when the energy management circuit is in the second logic state such that the energy management circuit does not instruct the first capacitor to send the current burst to the first light emitting diode when the energy management circuit is in a steady state.
	Yang discloses a control module controlling the duration of light output of an LED indicator ([0017], [0055]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to program the energy management circuit of modified Boysen to control the duration of light output of the LED indicator, as disclosed by Yang, which provides visual indication of the charge/uncharge state of the energy storage components as disclosed by Boysen, because as taught by Boysen, reducing the power drain by light emitting components may provide longer, sustained operation of the light emitting components in situations where it may be difficult to recharge energy storage components, and further discloses reducing the power drain by light emitting components may also allow simultaneous charging of an external load through an energy transmission component (Boysen - [0051]).
	With regard to the specific duration of light output to indicate the charge/uncharge state in modified Boysen, as the power drain by light emitting components and the amount of light emitted to provide visual indication are variables that can be modified, among others, by adjusting said duration of light output, with said power drain and amount of light emitted both increasing as the duration of light output is increased, the precise duration of light output would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed duration of light output cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the duration of the light output indicating the disclosed charge/uncharge state in the apparatus of modified Boysen to obtain the desired balance between the power drain and the amount of light emitted (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	 It is noted that with regard to the limitation "configured to control the charging of at least one energy storage element, said energy management circuit including an output configured to change from a first logic state to a second logic state when said thermoelectric generator starts generating electrical energy, and to change from the second logic state to the first logic state when said thermoelectric generator finishes generating electrical energy", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 11, modified Boysen discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein said first light emitting diode is powered by a battery voltage comprised between 2 volts and 4 volts", the limitation is directed to the manner of operating the disclosed apparatus, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 12, modified Boysen discloses all the claim limitations as set forth above.  Modified Boysen further discloses said energy management circuit is connected to a second capacitor, said second capacitor being coupled to a second light emitting diode (Boysen - [0053]; it is noted that the term "coupled" does not require direct physical contact or the absence of intermediate components).
	With regard to the limitation "one of the first and second capacitors being configured to undergo a variation of charge when said output changes from the first logic state to the second logic state, supply current to the light emitting diode to which it is coupled when said capacitor undergoes said variation of charge, said light emitting diode being configured to emit a light pulse in the visible spectrum when said current flows therethrough, the other of the first and second capacitor being configured to undergo a variation of charge when said output changes from the second logic state to the first logic state, supply current to the light emitting diode to which said capacitor is coupled when it undergoes said variation of charge, said light emitting diode being configured to emit a light pulse in the visible spectrum when said current flows therethrough", the limitation is directed to the manner of operating the disclosed apparatus, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 14, modified Boysen discloses all the claim limitations as set forth above. Modified Boysen further discloses the at least one energy storage element includes two energy storage elements (Boysen - [0053]).  With regard to the limitation "said energy management circuit is configured to alternately control the charging of the two energy storage elements so as to power a motor or a display of said thermoelectric watch", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boysen III et al. (US 2014/0375246) in view of Phadke (US 2013/0076245) further in view of Yang et al. (US 2016/0085022) as applied to claim 8 above, in view of Sakai et al. (WO 2017/057401 - see equivalent US 2018/0288843).
	Regarding claim 9, modified Boysen discloses all the claim limitations as set forth above.
	Boysen does not explicitly disclose a resistor connected in parallel with the first light emitting diode.
	Sakai discloses a watch and further discloses a resistor connected in parallel with the light emitting diode ([0018],[0098]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a resistor, as disclosed by Sakai, connected in parallel with the light emitting diode of Boysen, because as taught by Sakai, the configuration may decrease flicker ([0100]).  Additionally, as evidenced by Sakai, the configuration amounts to a known arrangement in the art, and one of ordinary skill would have a reasonable expectation of success when connecting a resistor in parallel to the light emitting diode of modified Boysen, based on the teaching of Sakai.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boysen III et al. (US 2014/0375246) in view of Phadke (US 2013/0076245) and further in view of Yang et al. (US 2016/0085022) as applied to claim 8 above, in view of Analog Technologies ("The minimum limited voltage of 5 common colors LED lights").
	Regarding claim 10, modified Boysen discloses all the claim limitations as set forth above.  
	Modified Boysen does not explicitly disclose the first light emitting diode has a conduction voltage comprised between 1.5 volts and 3 volts.
	Analog Technologies discloses light emitting diodes having a conduction voltage of 1.8~2.2 V (Red LED - page 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a light emitting diode with a conduction voltage of 1.8~2.2 V, as disclosed by Analog Technologies, as the light emitting diode in modified Boysen, because as evidenced by Analog Technologies, the use of a light emitting diode with a conduction voltage of 1.8~2.2 V is a red LED, and amounts to the use of a known component in the art for its intended use to achieve an expected result.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boysen III et al. (US 2014/0375246) in view of Phadke (US 2013/0076245) and further in view of Yang et al. (US 2016/0085022) as applied to claim 8 above, in view of Pye (US 4,586,001).
	Regarding claim 13, modified Boysen discloses all the claim limitations as set forth above.
	Boysen does not explicitly disclose the management circuit includes a push-pull amplifier stage.
	Pye discloses a push-pull amplifier designed for use with low supply voltages (abstract; C1/L10-15 disclose such amplifiers are suitable for use with supply voltages typically available from electronic watch batteries).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a push-pull amplifier, as disclosed in Pye, in the watch of modified Boysen, because as taught by Pye, the push-pull amplifier is capable of driving loads at low voltages typically available from electronic watch batteries (C1/L10-15).

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that even if the control module of Yang were added to modified Boysen, there is still no teaching or suggestion in the cited references that the first capacitor ends "the supply of current to said first light emitting diode upon completion of the variation of charge when the energy management circuit is in the first logic state and when the energy management circuit is in the second logic state such that the energy management circuit does not instruct the first capacitor to send the current burst to the first light emitting diode when the energy management circuit is in a steady state.  
In response to applicant's argument, Phadke is relied upon to teach an LED driver circuit comprising a first capacitor connected to an energy management circuit, coupled to a first light emitting diode.  As set forth in the office action, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an LED driver circuit, as disclosed by Phadke, in the device of Boysen, because as taught by Phadke, the LED driver circuit prevents potential damage to an LED when the output is open-circuited, such as when the LED(s) are disconnected from the output for replacement ([0003]).  
Yang is relied upon to teach controlling the duration of light output of an LED indicator ([0017], [0055]).  As set forth in the office action, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to program the energy management circuit of modified Boysen to control the duration of light output of the LED indicator, as disclosed by Yang, which provides visual indication of the charge/uncharge state of the energy storage components as disclosed by Boysen, because as taught by Boysen, reducing the power drain by light emitting components may provide longer, sustained operation of the light emitting components in situations where it may be difficult to recharge energy storage components, and further discloses reducing the power drain by light emitting components may also allow simultaneous charging of an external load through an energy transmission component (Boysen - [0051]).
	With regard to the specific duration of light output to indicate the charge/uncharge state in modified Boysen, as the power drain by light emitting components and the amount of light emitted to provide visual indication are variables that can be modified, among others, by adjusting said duration of light output, with said power drain and amount of light emitted both increasing as the duration of light output is increased, the precise duration of light output would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed duration of light output cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the duration of the light output indicating the disclosed charge/uncharge state in the apparatus of modified Boysen to obtain the desired balance between the power drain and the amount of light emitted (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Applicant’s remaining arguments with respect to claims 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that the claim amendments overcome the 112 rejections in the previous office action, however, claim 12 is rejected under 35 USC § 112(b) as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726